Citation Nr: 1225198	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  06-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for patellar tendonitis of both knees.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for tendonitis of the right wrist.  

3.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of left ankle sprain with healed fractures and edema.  

4.  Whether new and material evidence has been presented to reopen a claim of service connection for service connection for low back strain with sciatic radiculopathy.  

5.  Whether new and material evidence has been presented to reopen a claim of service connection for a chronic nervous disorder, also claimed as adjustment disorder.  

6.  Entitlement to service connection for an enlarged prostate.  

7.  Entitlement to service connection for hyperlipidemia.  

8.  Entitlement to service connection for erectile dysfunction.  

9.  Entitlement to service connection for a bilateral hip disability.  

10.  Entitlement to service connection for a right ankle disability.  

11.  Entitlement to service connection for a left wrist disability.  

12.  Entitlement to service connection for sleep apnea.  

13.  Entitlement to service connection for cardiomyopathy.  

14.  Entitlement to service connection for sinusitis. 

15.  Entitlement to a compensable rating for bilateral hearing loss.  

16.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to June 1984 and from January 1985 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2012, the Veteran withdrew his appeal on the claim of service connection for head trauma.  

The issue of whether new and material evidence has been presented to reopen a claim of service connection for injury to the left ribs has been raised by the Veteran in a statement in December 2011, which is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On substantive appeal forms (VA Form 9), received in January 2011, the Veteran requested a local hearing before a Veterans Law Judge, but he withdrew his hearing requests later in January 2011 in favor of a hearing before a Decision Review Officer at the RO, which was held in March 2012.  




The Veteran subsequently perfected an appeal on the claim for a total disability rating for compensation, and in a VA Form 9, received from the Veteran's representative in April 2012, a Board hearing was declined.  The RO then forwarded the case to Board.  

While the case was pending at the Board, the RO forwarded an additional, subsequent VA Form 9, which was received from the Veteran in late April 2012, wherein he specifically indicated his desire for a Board hearing

As there is no evidence that the Veteran has withdrawn his request for a Board hearing, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the VA office in El Paso, Texas. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


